Case 2:18-cv-00491-JRG-RSP Document 66 Filed 07/08/19 Page 1 of 5 PageID #: 1538


                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                       MARSALL DIVISION
      UNILOC 2017, LLC,                                        §
           Plaintiff,                                          §
                                                               §       CIVIL ACTION NO. cv-491-504
      v.                                                       §
                                                               §         JURY TRIAL DEMANDED
      GOOGLE LLC.,                                             §
          Defendant.                                           §

           MOTION TO COMPEL ADDITIONAL DISCLOSURES RELATED TO VENUE
            While on the one hand arguing the importance of early venue discovery,1 Google has not

  produced a single venue document requested by Uniloc – not even the sealed briefing in Seven
  Networks, LLC v. Google, LLC, Case No. 2:17-cv-00442-JRG (E.D. Tex.)(Jul. 19, 2018), which

  is in electronic format, clearly relevant and easy to produce.

            In Seven Networks, this Court previously determined that Google was subject to venue in

  this District, pointing to Google’s Global Caching Servers (or “GGC”). Uniloc pointed to the same

  venue facts concerning these GGC servers in its complaints. However, Google’s Motions to

  Dismiss allege that the GGC servers were “drained” after Uniloc’s complaints were filed. Uniloc

  immediately requested specifically tailored, easy to produce and highly relevant venue discovery

  concerning this allegation; and, Uniloc has been diligently working to obtain this discovery for

  almost six weeks to no avail. Accordingly, Court intervention is required.

            Uniloc moves the Court to compel Google to comply with the Additional Disclosures

  requirement (due a month ago) and produce the venue-related discovery it has requested,

  including:
            (1)    the sealed venue briefings in the cases of SEVEN Networks, LLC v. Google LLC,
                   Case No. 2-17-cv-00442 (E.D. TX) and Personal Audio LLC v. Google Inc., Case
                   No. 1-15-cv-00350 (E.D. TX);
            (2)    information concerning the current location of the hardware corresponding to the
                   GGC severs that were allegedly “drained” in November 2018,
            (3)    communications with the facilities where such GGC servers were located,
            (4)    information concerning whether such hardware has been removed from such
                   facilities, and
  1
   Google has filed a motion for a venue discovery schedule in the fourteen cases (see e.g., -491Case, Dkt. 65) and
  cites the Seven Networks case as an example of early discovery.
                                                           1
Case 2:18-cv-00491-JRG-RSP Document 66 Filed 07/08/19 Page 2 of 5 PageID #: 1539


             (5)      documents concerning the alternative routing of content routed to the GGC serves
                      in this district before being allegedly being “drained.”
                                                   BACKGROUND
             The complaints in these fourteen actions were filed on November 17, 2019 and contained

  a section describing this Court’s analysis of Google GGC servers in Seven Networks. See e.g., ¶¶

  12-34 in the -491 Case. In Seven Networks, this Court determined that these GGC servers met the

  statutory requirement of § 1400(b).

             In supports of its Motions to Dismiss for Improper Venue,2 Google also emphasized these

  GGC servers. In particular, Google submitted the Declaration of Keith McCallion dated April 8,

  2019, which indicated the following:

             13. On November 23, 2018, the GGC servers located in the Eastern District of
             Texas were “drained” and therefore no longer cached any data. After the GGC
             servers were drained, there was no interruption in the delivery of Google content
             to users.
  See Ex. O of Motions. From this statement, Google’s Motions to Dismiss supplied multiple

  inferences.

             On May 28, 2019, based on representations by Google, Uniloc requested venue related

  discovery. Ex. A. That discovery included sealed venue briefings in the case of SEVEN Networks,

  LLC v. Google LLC, Case No. 2-17-cv-00442 (E.D. TX) and Personal Audio LLC v. Google Inc.,

  Case No. 1-15-cv-00350 (E.D. TX). For ease of gathering, Uniloc also identified specific filings

  by docket number. Id. The discovery also requested (a) information concerning the current location

  of the hardware corresponding to the GGC severs that were allegedly “drained” in November 2018,

  (b) communications with the facilities where such GGC servers were located, (c) information

  concerning whether such hardware has been removed from such facilities, and (d) documents

  concerning the alternative routing of content routed to the GGC serves in this district before being

  allegedly being “drained.”

             On June 6, 2019, discovery opened. On June 10, 2019, Google served its initial and

  additional disclosures. The initial and additional disclosures did not include any of the requested


  2
      For these fourteen cases, these motions were filed April 19, 2019; April 26, 2019; and May 8, 2019.
                                                             2
Case 2:18-cv-00491-JRG-RSP Document 66 Filed 07/08/19 Page 3 of 5 PageID #: 1540


  venue discovery.

           On June 12, 2019, pursuant to the Discovery Order, Uniloc identified the same venue

  related discovery and indicated that its correspondence was “a notice of deficiency under

  paragraph 9 of the discovery order.” Ex. B. Pursuant to this Court’s Discovery Order, the

  “Responding Party shall, within 10 days after service of the written statement upon it, serve upon

  the Requesting Party a written statement, in letter form or otherwise, which identifies (1) the

  requested items that will be disclosed, if any, and (2) the reasons why any requested items will not

  be disclosed.” See e.g., -491 Case, Dkt. 41.

           On June 26, 2019, the parties met and conferred to discuss venue discovery. Uniloc

  reminded Google about its June 12 letter and the lack of a response to date. Google responded that

  it would be addressing the letter.

           On June 27, 2019, Uniloc followed up with its discovery requests and inquired as to when

  it could expect Google’s response. Ex. C.

           On July 3, 2019, Uniloc followed up again with its discovery request and asked that Google

  let it know by Friday, July 5, 2019 as to whether or not it would produce the requested documents.

  Ex. D.

                                            ARGUMENTS

           Uniloc’s requests are unquestionably relevant to Google’s venue allegations. Google has

  never challenged their relevance. This Court reviewed sealed briefing in SEVEN Networks, LLC

  v. Google LLC, Case No. 2-17-cv-00442 (E.D. TX) and determined that Google was subject to

  venue in this District. This briefing was not only relied upon by this Court in determining that

  Google was subject to venue, but was also likely consulted by Google in filing its motions to

  dismiss in challenging this ruling. Indeed, these documents should have already been produced.

           As highlighted in Uniloc’s responses to Google’s Motion to Dismiss, Google’s statements

  concerning its GGC servers in this District are purposely vague. In particular, they allege that the

  GGC servers were “drained” while avoiding an “interruption in the delivery of Google content”

  but do not disclose (a) whether the GGC servers persisted in this District, for example, as

  streaming servers, (b) whether they are actually still here, or (c) whether caching was turned back
                                                   3
Case 2:18-cv-00491-JRG-RSP Document 66 Filed 07/08/19 Page 4 of 5 PageID #: 1541


  on after the alleged drain. Google would have the court believe that it exercises no control over

  the servers or their content, yet clearly Google had sufficient control to “drain” the GGC servers.

  Accordingly, Uniloc requested specifically tailored requests as to these GGC servers. Yet, to date

  Google has not agreed to any such production.
                                              CONCLUSION
         WHEREFORE, Uniloc respectfully requests that this court enter an order compelling

  Google to immediately comply with the Additional Disclosures requirement by producing: (1) the

  sealed venue briefings in the cases of SEVEN Networks, LLC v. Google LLC, Case No. 2-17-cv-

  00442 (E.D. TX) and Personal Audio LLC v. Google Inc., Case No. 1-15-cv-00350 (E.D. TX); (2)
  information concerning the current location of the hardware corresponding to the GGC severs that

  were allegedly “drained” in November 2018; (3) communications with the facilities where such

  GGC servers were located; (4) information concerning whether such hardware has been removed

  from such facilities; and (5) documents concerning the alternative routing of content routed to the

  GGC serves in this district before being allegedly being “drained.”



  Date: July 8, 2019                           /s/ Ryan Loveless
                                               James L. Etheridge
                                               Texas Bar No. 24059147
                                               Ryan S. Loveless
                                               Texas Bar No. 24036997
                                               Brett A. Mangrum
                                               Texas Bar No. 24065671
                                               Travis L. Richins
                                               Texas Bar No. 24061296
                                               Jeff Huang
                                               Etheridge Law Group, PLLC
                                               2600 E. Southlake Blvd., Suite 120 / 324
                                               Southlake, TX 76092
                                               Tel.: (817) 470-7249
                                               Fax: (817) 887-5950
                                               Jim@EtheridgeLaw.com
                                               Ryan@EtheridgeLaw.com
                                               Brett@EtheridgeLaw.com
                                               Travis@EtheridgeLaw.com
                                               JHuang@EtheridgeLaw.com

                                               ATTORNEYS FOR PLAINTIFF
                                                  4
Case 2:18-cv-00491-JRG-RSP Document 66 Filed 07/08/19 Page 5 of 5 PageID #: 1542


                                  CERTIFICATE OF SERVICE

          I certify that on July 8, 2019, the foregoing document was served upon all counsel of record
  for the Defendant via the Court’s electronic filing system.


                                                       /s/ Ryan Loveless
                                                       Ryan Loveless



                               CERTIFICATE OF CONFERENCE

         Lead and local counsel for the parties conferred by phone on June 26, 2019. The parties
  also conferred via email on June 12, 2019; June 27, 2019; and July 3, 2019. The parties were
  unable to reach agreement.


                                                       /s/ Ryan Loveless
                                                       Ryan Loveless




                                                   5
